DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to submission filed 05/17/2021. Claims 1-2, 5-8, 11-12, 19-20, 23, and 25-26 have been amended, claims 4, 10, 22, and 37 are now cancelled and claims 40-43 have been newly added.

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this Application after Final Rejection. Since this Application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05/17/2021 has been entered. 

Thus, claims 1-2, 5-8, 11-12, 19-20, 23-26, and 38-43 are now pending

Remarks
Claim Objections:
In response to corrective amendments, respective claim objections to claims 1, 7, 19 and 25 are withdrawn. 


Response to Arguments

On pages 15-18, applicant argues that the combined teaching of the prior arts of record fails to disclose the newly added limitation “1) sending a remote control request carrying a second authentication token data and a remote control instruction, wherein the second authentication token data is used by the security management server to determine whether the remote control request is a valid request, and 2) the remote control instruction comprising record information about a change in telecommunication smartcard of the terminal in the missing claiming state”.
In response to amendments, applicant’s arguments with respect to claims 1-2, 5-8, 11-12, 19-20, 23-26, and 38-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The 35 U.S.C. 103 rejections of record are withdrawn and new ground(s) of rejection are necessitated by the claim amendments. 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 26 recite the limitation "the authentication server".  There is insufficient antecedent basis for this limitation in the claim.
For examination, the first recitation of this limitations in each of claims 8 and 26 is read “an authentication server”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-2, 6-8, 12, 19-20, 24-26, 38, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, US2014/0372743A1 in view of Shriya, US2015/0303964A1.


Per claim 1, Rogers discloses a method, performed by a terminal to ensure a terminal security, comprising: 
obtaining authentication data from a secure memory area, wherein the secure memory area is set in the terminal and configured to store the authentication data, and wherein the authentication data carries a first authentication token data to ensure the terminal security (the security program software initially authenticates with server in order to receive commands.  In this specific implementation, raw username/password may be stored on the device.  Instead or additionally, an authentication token provided by a server (e.g., such as that provided by Google or Apple's authentication systems) may be stored on the device…In a specific implementation, the stored credentials are directly stored on portion of device memory that is not erased during a data clear process (e.g., special writable partition).  There can be a secure element (e.g., TPM, or portion of processor, e.g., TrustZone) used to generate (or receive from server) and store a private key or certificate described above, so that it is not accessible to ordinary applications– Rogers: par. 0059 and 0060 – Note: A memory that survives factory resets is a “secure memory”, Device ID or other forms of identity equivalent to first authentication token is also stored in a persistent, i.e., factory reset resistant, memory – par. 0074); 
sending a status query request to a security management server, wherein the status query request carries the authentication data used by the security management server to determine an identity of the terminal (In a step 386, the server receives from the mobile device a request to verify ownership (e.g., authorized use) of the device.  The request includes the device ID associated with the mobile device.  As discussed above, such a request may be triggered by the factory reset of the device (see step 362--FIG. 3B) – Rogers: par. 0094); 
receiving a status response from the security management server based on the identity of the terminal (In a step 387, the server checks the device ID against a registry to determine the device status (e.g., "OK," or "STOLEN”). In a step 388, based on the check of the registry, the server transmits a communication to the mobile device (step 389), transmits a communication to a different client device (step 390), or both – Rogers: par. 0094); and 
Rogers discloses different types of communications are shown in Fig. 3B and 3C - Rogers: par. 0087- 0091. Additionally, Rogers: embodiment of Fig. 3C in view of embodiment of Fig. 22 discloses activating, based on the status response, a preset protection policy when the terminal is in a missing claiming state (A determination of whether the mobile communications device is in a first state is made is S2202. A removal of the cryptographic key on the mobile communications device is affected if the mobile communications device is determined to be in a first state is S2204.  The first state may be, for example, a state where the mobile communications device is not in the possession of an authorized user.  Once the removal of the cryptographic key has been affected, a reboot sequence or a power off sequence may be initiated on the mobile communications device at S2206.  Upon booting up, the mobile communications device may enter into a specific mode such as one of a limited kernel – Rogers: par. 0247).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers: embodiment of Fig. 3C in view of embodiment of Fig. 22 to include activating, based on the status response, a preset protection policy when the terminal is in a missing claiming state.
One of ordinary skill in the art would have been motivated because it would allow “rendering a stolen phone inoperative by removing cryptographic keys” – Rogers: par. 0247.
 wherein the preset protection policy comprises: 
Rogers is not relied on to explicitly disclose but in view of Shriya, it discloses sending a remote control request carrying a second authentication token data and a remote control instruction to the security management server, wherein the second authentication token data is used by the security management server to determine whether the remote control request is a valid request (verify the digital signature of the configuration message, decrypt the configuration message, and combinations thereof.  For instance the program may contain cryptographic keys which enable the decryption of an encrypted configuration message.  This provides an additional layer of security – Shriya: par. 0022 – Note: receiving encrypted configuration message which is verified when decrypted to get the decrypted configuration message, i.e., instruction); 
receiving the remote control instruction from the security management server in response to the determination that the remote control request is the valid request, wherein the remote control instruction comprises record information about a change in telecommunication smartcard of the terminal in the missing claiming state (The program 304 is further operable to receive a configuration message via the chip card reader interface.  The program 304 is further operable to store the configuration message in the secure memory means 302 and the program is operable to delete itself 304 from the secure memory means 302.  The program 304 may also have cryptographic modules and/or key pairs for decrypting the configuration method in some embodiments – Shriya: par. 0064).
Rogers in view of Shriya further discloses executing a target operation corresponding to the remote control instruction (A communication 366C includes a command for the device to determine and track its geographical location – Rogers: par. 0089); and 
returning, to the security management server, an execution result obtained after the target operation is executed (The geographical location may be transmitted to the server so that the device can be located – Rogers: par. 0089).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers in view of Shriya to include sending a remote control request carrying a second authentication token data and a remote control instruction to the security management server, wherein the second authentication token data is used by the security management server to determine whether the remote control request is a valid request; receiving the remote control instruction from the security management server in response to the determination that the remote control request is the valid request, wherein the remote control instruction comprises record information about a change in telecommunication smartcard of the terminal in the missing claiming state.
One of ordinary skill in the art would have been motivated because it would allow providing high level of security while allowing “for a complete customization of the telecommunications chip card” – Shriya: par. 0021. “As long as the central server does not become compromised the decryption of the configuration message can ensure that the configuration message is authentic and unaltered” – Shriya: par. 0022.

Per claim 7, it recites a method, performed by a terminal to ensure a terminal security, comprising limitations similar to the steps recited above in the method of claim 1. 
Therefore, claim 7 is rejected based on the same analysis and motivation to combine as set forth in the rejection of claim 1 above. 

Per claim 19, Rogers discloses a baseband chip (mobile communications device 305 may include a display 310 (e.g., touchscreen or touch-sensitive display), one or more cameras 315, a global positioning system (GPS) receiver 320, microphone 325, baseband processor 325, subscriber identity module or SIM card 330, storage component 340, communication chipsets (e.g., WiFi, Bluetooth, NFC, FM, or RF), transceivers, transmitters, receivers, power management chip, processor, memory, removable memory card, acceleration sensor, antenna, battery, and other components that may be found in a smartphone or tablet computing device – Rogers: par. 0049), comprising: 
Rogers is not relied on to explicitly disclose but in view of Shriya, it discloses a secure memory area set on the baseband chip and configured to store data to ensure a terminal security (The telecommunications chip card further comprises a chip card processor means.  The chip card processor may also simply be a processor or chip card processor in some embodiments. The telecommunications chip card further comprises a secure memory means or a secure memory for storing programs for execution by the chip card processor means.  The secure memory means is a memory means or memory which is not accessible directly via the chip card reader interface – Shriya: par. 0019 – Note: see fig. 5). 
Rogers in view of Shriya further discloses a processor coupled to the secure memory area and configured to: 
obtain authentication data from the secure memory area, wherein authentication data carries a first encrypted authentication token data stored into the secure memory area, and wherein the secure memory area is isolated from another memory area of the terminal (the security program software initially authenticates with server in order to receive commands.  In this specific implementation, raw username/password may be stored on the device.  Instead or additionally, an authentication token provided by a server (e.g., such as that provided by Google or Apple's authentication systems) may be stored on the device…In a specific implementation, the stored credentials are directly stored on portion of device memory that is not erased during a data clear process (e.g., special writable partition).  There can be a secure element (e.g., TPM, or portion of processor, e.g., TrustZone) used to generate (or receive from server) and store a private key or certificate described above, so that it is not accessible to ordinary applications– Rogers: par. 0059 and 0060 – Note: A memory that survives factory resets is a “secure memory”, Device ID or other forms of identity is also stored in a persistent, i.e., factory reset resistant, memory; therefore,  – par. 0074); 
a transmitter coupled to the secure memory area and the processor and configured to send a status query request to a security management server, wherein the status query request carries the authentication data used by the security management server to determine an identity of the terminal (In a step 386, the server receives from the mobile device a request to verify ownership (e.g., authorized use) of the device.  The request includes the device ID associated with the mobile device.  As discussed above, such a request may be triggered by the factory reset of the device (see step 362--FIG. 3B) – Rogers: par. 0094); and 
a receiver coupled to the secure memory area, the processor, and the transmitter and configured to receive a status response from the security management server based on the identity of the terminal (In a step 387, the server checks the device ID against a registry to determine the device status (e.g., "OK," or "STOLEN”). In a step 388, based on the check of the registry, the server transmits a communication to the mobile device (step 389), transmits a communication to a different client device (step 390), or both – Rogers: par. 0094). Rogers discloses different types of communications are shown in Fig. 3B and 3C - Rogers: par. 0087- 0091. Additionally, Rogers: Fig. 3C, 388 in view of Fig. 22, S2202 to S2206 discloses wherein the processor is further configured to activate, based on the status response, a preset protection policy when the terminal is in a missing claiming state, wherein in a manner to activate the preset protection policy (A determination of whether the mobile communications device is in a first state is made is S2202. A removal of the cryptographic key on the mobile communications device is affected if the mobile communications device is determined to be in a first state is S2204.  The first state may be, for example, a state where the mobile communications device is not in the possession of an authorized user.  Once the removal of the cryptographic key has been affected, a reboot sequence or a power off sequence may be initiated on the mobile communications device at S2206.  Upon booting up, the mobile communications device may enter into a specific mode such as one of a limited kernel – Rogers: par. 0247).
Rogers is not relied on to explicitly disclose but in view of Shriya, it discloses the transmitter is further configured to send, to the security management server, a remote control request carrying a second authentication token data and a remote control instruction, wherein the second authentication token data is used by the security management server to determine whether the remote control request is a valid request (verify the digital signature of the configuration message, decrypt the configuration message, and combinations thereof.  For instance the program may contain cryptographic keys which enable the decryption of an encrypted configuration message.  This provides an additional layer of security – Shriya: par. 0022 – Note: receiving encrypted configuration message which is verified when decrypted to get the decrypted configuration message, i.e., instruction), 
wherein the receiver is further configured to receive the remote control instruction from the security management server in response to the determination that the remote control request is the valid request, wherein the remote control instruction comprises record information about a change in telecommunication smartcard of the terminal in the missing claiming state (The program 304 is further operable to receive a configuration message via the chip card reader interface.  The program 304 is further operable to store the configuration message in the secure memory means 302 and the program is operable to delete itself 304 from the secure memory means 302.  The program 304 may also have cryptographic modules and/or key pairs for decrypting the configuration method in some embodiments – Shriya: par. 0064), and 
Rogers in view of Shriya further discloses wherein the processor is further configured to: 
execute a target operation corresponding to the remote control instruction (A communication 366C includes a command for the device to determine and track its geographical location – Rogers: par. 0089); and
return, to the security management server, an execution result obtained after the target operation is executed (The geographical location may be transmitted to the server so that the device can be located – Rogers: par. 0089).
Therefore, claim 19 is rejected based on the same analysis and motivation to combine as set forth in the rejection of claim 1 above. 

Per claim 25, it recites a terminal, comprising: a secure memory area set in the terminal and configured to store data to ensure a terminal security (The telecommunications chip card further comprises a chip card processor means.  The chip card processor may also simply be a processor or chip card processor in some embodiments. The telecommunications chip card further comprises a secure memory means or a secure memory for storing programs for execution by the chip card processor means.  The secure memory means is a memory means or memory which is not accessible directly via the chip card reader interface – Shriya: par. 0019); 
a processor coupled to the secure memory area (Shriya: Fig. 5) and configured to perform limitations similar to the functions recited above in the baseband chip of claim 19. 
Therefore, claim 25 is rejected based on the same analysis and motivation to combine as set forth in the rejection of claim 19 above.

Per claims 2 and 20, Rogers-Shriya discloses features of claims 1 and 19 respectively, wherein before obtaining the authentication data from the secure memory area, the method further comprises: 
receiving the first authentication token data from an application processor of the terminal (an authentication token provided by a server (e.g., such as that provided by Google or Apple's authentication systems) may be stored on the device – Rogers: par. 0059 – Note: a client app in communication with a server such as Google or Apple is inherent); and 
saving the first authentication token data to the secure memory area (There can be a secure element (e.g., TPM, or portion of processor, e.g., TrustZone) used to generate (or receive from server) and store a private key or certificate described above, so that it is not accessible to ordinary applications.  In this specific implementation, when logging into server, the secure element provides signed token or secure element used to sign credentials to be sent to server – Rogers: par. 0060).

Per claims 6, 12, 24 and 38, Rogers-Shriya discloses features of claims 1, 7, 19 and 25 respectively, wherein the preset protection policy further comprises prompting, in an alerting manner, that the terminal is in the missing claiming state (In a step 815, the security program displays a message on the device screen indicating that the device is stolen and requesting that the device be returned.  For example, the message may include the text, "Your attempt to clear this device has been blocked because you are not the owner or authorized user of this device.  Please return this device to the nearest police station." or "This device has been reported stolen.  The device owner has been notified.  Please call (555) 555-1234 to arrange for the return of this device." or the like.  The message may be accompanied by audio such as sounds (e.g., beeps), speech, or both – Rogers: par. 0114).

Per claims 8 and 26, Rogers-Shriya discloses features of claims 7 and 19, wherein the authentication data further comprises first authentication token data, and wherein before obtaining the authentication data from the secure memory area, the method further comprises: 
receiving the first authentication token data from the authentication server after identity verification information of a user of the terminal that is received from the terminal is verified by the authentication server (In another specific implementation, the security program software initially authenticates with server in order to receive commands.  In this specific implementation, raw username/password may be stored on the device.  Instead or additionally, an authentication token provided by a server (e.g., such as that provided by Google or Apple's authentication systems) may be stored on the device.  In this specific implementation, the client generates private key or certificate upon login and shares the public key with the server.  Future communications can use the client's private key to authenticate (e.g., client SSL certificate) – Rogers: par. 0059); and 
saving the first authentication token data to the secure memory area (There can be a secure element (e.g., TPM, or portion of processor, e.g., TrustZone) used to generate (or receive from server) and store a private key or certificate described above, so that it is not accessible to ordinary applications.  In this specific implementation, when logging into server, the secure element provides signed token or secure element used to sign credentials to be sent to server – Rogers: par. 0060).

Per claim 40, Rogers-Shriya discloses the method of claim 1, wherein the remote control instruction comprises a geographic location report instruction (A communication 366C includes a command for the device to determine and track its geographical location.  The geographical location may be transmitted to the server so that the device can be located – Rogers: par. 0089).

Per claim 42, Rogers discloses the method of claim 1, wherein the remote control instruction comprises a contact report instruction (the server may receive a request from the law enforcement agency to send a response to the security program on the mobile device directing the security program to locate the device, send a set of contextual information (e.g., sensor readings, photographs, audio, video, nearby WiFi base stations or cell towers, or combinations of these – Rogers: par. 0095).

2.	Claims 5, 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, US2014/0372734A1 in view of Shriya, US2015/0303964A1 as applied to claims 1, 7 and 19, further in view of deCharms, US2014/0368601A1.

Per claims 5, 11 and 23, Rogers-Shriya discloses features of claims 1, 7 and 19 respectively, wherein the preset protection policy further comprises: 
obtaining current location information of the terminal (A communication 366C includes a command for the device to determine and track its geographical location.  The geographical location may be transmitted to the server so that the device can be located – Rogers: par. 0089); 
Rogers-Shriya is not relied on to disclose but further in view of deCharms, the combined features discloses encrypting the current location information of the terminal to obtain first encrypted data (the user device 402 determines its location (501) (e.g., determining GPS coordinates, determining micro-location),…and packages the obtained data (location, audio/video, sensor data, other data) for secured and verified transmission to the responder device 404 and, concurrently, to the data storage system 403 (505)… information transmitted between the user and responder, or recorded by the user or responder, may be encrypted using digital encryption, and may also include a custom digital watermark or timestamp or location stamp that may also use encryption to verify the identity and time of transmission of the user, responder or both – deCharms: par. 0126 and 0128); and 
sending the first encrypted data to the security management server (The user device 402 can transmit the packaged data to the responder device 404 and to the data storage system 403 (506).  The responder device 404 can update the presentation of information about the user based on the received data, such as displaying the received user video, audio, and data (511) and updating a display of the current location of the user device 402 (512) – deCharms: par. 0129).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers-Shriya further in view of deCharms to include encrypting the current location information of the terminal to obtain first encrypted data; and sending the first encrypted data to the security management server.
One of ordinary skill in the art would have been motivated because it would allow to “provide a means of verification of information transmission, for example for the use in verifying from when and where and what user this information was transmitted.  This may be used later to verify this information for use as evidence” deCharms: par. 0128 – Note: encrypted location-stamped packaged data collected and provided by the user device to the responder device is secured and admissible in a court of law as forensic evidence.

3.	Claims 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, US2014/0372743A1 in view of Shriya, US2015/0303964A1 as applied to claims 1 and 25 above, and further in view of Maksim, US2013/0247222A1.

Per claim 39, Rogers-Shriya discloses the terminal of claim 25. Rogers-Shriya is not relied on to explicitly disclose but further in view of Maksim, it discloses wherein the terminal activates the preset protection policy when a value of a flag bit is set to 1 (The set of rules and the set of status information are used to select actions to be taken in response to changing circumstances.  For example, the agent uses the set of rules to determine actions to taken when "Lost/Stolen" flag indicates that the client 10 has been lost or stolen – Maksim: par. 0025).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers-Shriya further in view of Maksim to include wherein the terminal activates the preset protection policy when a value of a flag bit is set to 1.
One of ordinary skill in the art would have been motivated because it would allow, in response to changes in status information received from the client, automatically modifying the set of rules used by the client, wherein the set of rules may describe the configuration of the client, set decision-making criteria for the client, or initiate actions and processes to protect stored data – Maksim: par. 0024.

Per claim 41, Rogers-Shriya discloses the method of claim 1. Rogers-Shriya is not relied on to explicitly disclose but further in view of Maksim, it discloses wherein the remote control instruction comprises a data erase instruction (Multiple overwrite can be invoked by the agent 200 according to the local rules 304.  The local rules 304 also identify one or more files to be erased by multiple overwrite and specify events 34 that trigger the erasure of the one or more files.  Multiple overwrite may be implemented by repeating a series of operations a selected number of times – Maksim: par. 0039).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers-Shriya further in view of Maksim to include wherein the remote control instruction comprises a data erase instruction.
One of ordinary skill in the art would have been motivated because it would allow “to prevent reconstructing of previously deleted data by an unauthorized user” using a secure method for erasing data referred to as "multiple overwrite." – Maksim: par. 0039.

4.	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers, US2014/0372743A1 in view of Shriya, US2015/0303964A1 as applied to claim 1  above, and further in view Of Sakargayan, US2010/0317320A1.

Per claim 43, Rogers-Shriya discloses the method of claim 1. Rogers-Shriya is not relied on to explicitly disclose but further in view of Sakargayan, it discloses wherein the authentication data further comprises second encrypted data, and before obtaining the authentication data from the secure memory area, the method further comprising: encrypting terminal identifier data using a preset key to obtain the second encrypted data (the processor may be configured to generate a unique number (e.g., a HASH value) from the combination of the SIM ID and the MDIN … the processor may compute a unique number using an encryption-type algorithm operating on the MDIN and SIM ID – Sakargayan: par. 0028 – Note: MDIN stands for Mobile Device Identifier Number and encryption-type algorithm anticipates a (pre-set) encryption key); and saving the second encrypted data to the secure memory area ([the hashed/encrypted SIM ID and the MDIN]… is compared to a value stored in secure memory – Sakargayan: par. 0028 – Note: “hash of SIM ID and MDIN” conforming to a value stored in memory anticipates a previously stored hashed/encrypted SIM and MDIN, i.e., storage before obtaining).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Rogers-Shriya further in view of Sakargayan to include wherein the authentication data further comprises second encrypted data, and before obtaining the authentication data from the secure memory area, the method further comprising: encrypting terminal identifier data using a preset key to obtain the second encrypted data; and saving the second encrypted data to the secure memory area.
One of ordinary skill in the art would have been motivated because it would allow “enabling users to register any number of SIMs with their mobile devices by inserting them into the devices and entering their MDIN one-time” to allow the mobile device processor “to recognize …[a registered] SIM and proceed with normal operations … without requiring entry of the MDIN” – Sakargayan: par. 0028.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Evans (US2014/0213301A1) is directed to locating a tracking device, by associating a user with a tracking device, receiving an indication that the tracking device is lost, setting a flag indicating that the tracking device is lost, receiving a location within a proximity of the tracking device from one of a plurality of mobile devices associated with a community of users, and providing the location to the user.
Hannon (US2017/0171741A1) is directed to remotely controlling a mobile device by: receiving, at a mobile device, a personal code, where the personal code includes information to cause the mobile device to implement an action according to a function of the mobile device and implementing the action, by the mobile device, in accordance with the personal code, upon receiving the personal code, where implementing the action comprises at least one of disabling at least one feature of the mobile device, erasing at least a portion of information on the mobile device, or resetting the mobile device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533.  The examiner can normally be reached on Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571 - 272 - 3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREZOO SHERKAT/            Examiner, Art Unit 2434